                Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 1 of 11



                                          UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF GEORGIA

KHALIEF RAHMON STAMPS,                                                  )
                                                                        )
                      PLAINTIFF,                                        )
                                                                        )     Case No.
v.                                                                      )
                                                                        )
SACHA ALICIA STAMPS,                                                    )
                                                                        )
                      DEFENDANT.                                        )

                            VERIFIED COMPLAINT FOR RETURN OF CHILD TO
                          SINGAPORE AND ISSUANCE OF SHOW CAUSE ORDER

           KHALIEF RAHMON STAMPS, “Father”, Plaintiff above named, hereby files this his

Complaint against SACHA ALICIA STAMPS, “Mother,” Defendant above named, pursuant to

The Convention on the Civil Aspects of International Child Abduction, done at The Hague on

October 25, 1980; (Hereinafter referred to as “The Hague Convention”) and The International

Child Abduction Remedies Act, 42 U.S.C. 11601 et seq. hereinafter referred to as “ICARA.” In

support of his Complaint, Plaintiff shows this Honorable Court the following:

                                                             INTRODUCTION

           1.      This Complaint is brought pursuant to The Convention on the Civil Aspects of

International Child Abduction, done at The Hague on October 25, 1980 1 and the International

Child Abduction Remedies Act 2.

           2.      It is filed as a result of the illegal and wrongful removal and wrongful retention by

Mother of the parties’ minor child in the United States from the proper custody and habitual


           1
             T.I.A.S. No. 11,670 at 1,22514 U.N.T.S. at 98, reprinted in 51 Fed. Reg. 10,493 (1986) text available at:
http://www.hcch.net/index_en.php?act=conventions.pdf&cid=24 (Last accessed March 15, 2013).
Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                               Page 1 of 11
                Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 2 of 11



residence jurisdiction of Singapore.

           3.      The Hague Convention came into effect in the United States of America on July 1,

1988.

           4.      The objectives of the Convention are as follows: (1) to secure the immediate return

of children wrongfully removed or wrongfully retained in any Contracting States; and (2) to

ensure that rights of custody and of access under the law of one Contracting State are effectively

respected in other Contracting States. Convention, Art.1.

                                                             JURISDICTION

           5.       This Court has jurisdiction under ICARA §11603 , because this case involves the

retention of a minor child under the age of sixteen in the United States from the child’s habitual

residence of Singapore, and the child is currently located within the jurisdiction of this Court

either in DeKalb County, Fulton County or Cobb County, Georgia. Mother is refusing to

provide the child’s current address to Father.

                                                                FACTS

           6.         Father and Mother married in Fulton County, Georgia in the United States of

America on August 4, 2013.

           7.         The parties are the parents of K.H.S, male, born 2012 in New York City (the

“child”).

           8.        The parties and the minor child moved to Singapore in July 2018 when Father

signed an employment contract to work for Singapore American School. Mother opened and


           2
               42 U.S.C. 11601 et seq. (2001).
Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                              Page 2 of 11
                Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 3 of 11



worked at her home based salon in Singapore. See a copy of the parties’ tenancy agreement in

Singapore attached hereto as Exhibit “A” as well as Singapore residence documents attached

hereto as Exhibit “B’. See copy of Mother’s business licenses for her home based salon in

Singapore attached hereto as Exhibit “C”. Mother dissolved her Georgia business prior to the

family’s move to Singapore (see a copy of Georgia Secretary of State documents related to the

dissolution of the Mother’s business as of September 7, 2018 attached hereto as Exhibit “D”).

           9.       The minor child has attended Singapore American School since 2018 and is still

enrolled through the 2021 school year. See a copy of attendance records as well as grade reports

attached hereto as Exhibit “E”. See copies of re-enrolment records attached hereto as Exhibit

“F”. The child is not currently enrolled to any schools in Georgia.

           10.        On or about November 1, 2019 Father extended his employment contract with

Singapore American School for more years. See a copy of the employment contract attached

hereto as Exhibit “G”.

           11.        In January 2020, Father asked for divorce from Mother and hired an Attorney in

Singapore for the filing of an interim care custody and control action. Mother received

communication from Father’s attorneys in Singapore and she intentionally tried to stall the action

in Singapore. See copy of the communication between Mother and Father’s attorneys in

Singapore attached hereto as Exhibit “H”.

           12.        On or about January 20, 2020 Father wrote to Mother that he did not consent to

the minor child leaving Singapore. Father further retained the minor child’s passport and

documents to prevent Mother from any attempts to abduct the minor child from Singapore. See


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 3 of 11
              Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 4 of 11



a copy of the email from January 20, 2020 attached hereto as Exhibit “I”.

           13.        On March 5, 2020, Father was informed that Mother, without the knowledge or

authorization of Father, had abducted the child from Singapore to the United States.        See a copy

of the Mother’s email attached as Exhibit “J”. Father filed a police report with Singapore police

force reporting the child’s wrongful removal. See a copy of the police report attached hereto as

Exhibit “K”.

           14.        On March 4, 2020, Father received a copy of the Petition for Divorce and other

Relief (Exhibit “L’) and Motion for Emergency Ex-Parte Hearing (Exhibit “M”) and

Amendment to Petitioner’s Motion for Emergency Ex-Parte Hearing that Mother had filed in the

Superior Court of DeKalb County, Civil Action File No. 20FM2406 (Exhibit “N”). Mother also

emailed Father on March 5, 2020 informing him that she had obtained a new passport for the

minor child without Father’s consent and removed the child from the United States without

Father’s consent. See a copy of the email communication on March 4 and March 5, 2020

attached hereto as Exhibit “J”.

           15. Without the knowledge of the Father, while still residing in Singapore, on February

14, 2020 the Mother filed a Petition for Divorce and other Relief and Motion for Emergency Ex-

Parte Hearing and filed an Amendment to Petitioner’s Motion for Emergency Ex-Parte Hearing

in the Superior Court of DeKalb County, Civil Action File No. 20FM2406.

           16.        While the Mother was still residing in Singapore, an Ex-Parte Hearing was held in

the Superior Court of DeKalb County, before The Honorable Clarence F. Seeliger, on February

24, 2020. See Order attached as Exhibit “O”. Father did not know about that hearing, was not


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 4 of 11
              Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 5 of 11



represented in that hearing and had no way to appear for the same. He was also not properly

served with the petition and notice for the hearing.

           17.        Mother continues to refuse the return of the minor child to Singapore.

           18.        Father never consented to Mother’s unilateral decision to abduct and retain the

minor child in the United States.

           COUNT I – WRONGFUL REMOVAL AND RETENTION

           19.       Father restates and re-alleges the allegations contained in Paragraphs one through

18 as if fully set forth herein.

           20.       On March 5, 2020, Mother expressed to Father that she would not return the minor

child to the Singapore.

           21.       The Hague Convention applies to cases where a child under the age of sixteen (16)

years has been removed or retained from her habitual residence in breach of rights of custody of

a plaintiff, which the plaintiff had been exercising at the time of the wrongful removal or

wrongful retention of the child.

           22.      The child in this case is under the age of 16.

           23.      The habitual residence of the minor child is Singapore.

           24.       At the time of the Mother’s wrongful removal and wrongful retention of the minor

child in the United States of America from Singapore, Father had and continues to have rights of

custody under Singapore law.

           25.           Parental responsibility is a right of custody under Article 5 of the Hague

Convention.


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 5 of 11
              Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 6 of 11



           26.        At the time of Mother’s wrongful removal and wrongful retention of the child,

Father was exercising his custody rights within the meaning of Articles Three and Five of the

Convention. To wit: he is the child’s father, has exercised custody rights over the child as the

child’s caretaker since birth, has been actively involved in all aspects of the child’s life since

birth, and has never consented to the child’s removal from Singapore and remaining in the

United States permanently.

           27. Father is requesting the return of the child to Singapore by filing an Application for

Return with the Central Authority for the United States of America and by filing this immediate

action.

           28.        Father has never acquiesced or consented to the retention of the child in United

States of America from Singapore.

           29.       Father has taken all legal steps available to him to seek the return of the child to

Singapore.

           30.       The child is currently physically located within the Northern District of Georgia

either in DeKalb, Fulton or Cobb County, Georgia. Mother is refusing to provide Father with

the exact address or location of the minor child.

           COUNT II– STAY OF THE DIVORCE PROCEEDING IN DEKALB COUNTY

           31.        Father restates and re-alleges the allegations contained in Paragraphs one through

30 as if fully set forth herein.

           32.        Pursuant to Article 16 of the Hague Convention, “After receiving notice of a

wrongful removal or retention of a child in the sense of Article 3, the judicial or administrative


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 6 of 11
              Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 7 of 11



authorities of the Contracting State to which the child has been removed or in which it has been

retained shall not decide on the merits of rights of custody until it has been determined that the

child is not to be returned under this Convention or unless an application under this Convention

is not lodged within a reasonable time following receipt of the notice.

           33.        Under Article 16 of the Hague Convention, Father requests that Civil Action File

No. 20FM2406 of the Superior Court of DeKalb County, where Mother filed her Petition for

Divorce and Other Relief and any other pleadings and orders filed in the Superior Court of

DeKalb County, Civil Action File No. 20FM2406 styled Sacha Alicia Stamps v Khalief Rahmon

Stamps including DeKalb County Superior Court’s Order on Petitioner’s Motion for Emergency

Ex Parte Hearing dated February 24, 2020, shall be stayed until this Verified Complaint is

adjudicated.

                                PROVISIONAL AND EMERGENCY REMEDIES

           34.       Father requests that the Court issue a Show Cause Order forthwith ordering the

appearance of Mother and child before this Court on the first available date on the Court’s

calendar and directing Father to serve the Show Cause Order on the Mother by process forthwith.

           35.       Pursuant to ICARA §11604, in a proceeding for the return of a child, “[n]o court

exercising jurisdiction...may...order a child removed from a person having physical control of the

child unless the applicable requirements of State law are satisfied.” ICARA § 11604. In this

case, the law referred to is that of Georgia. In Georgia, the Uniform Child Custody Jurisdiction

and Enforcement Act (“UCCJEA”) is the source for statutory law governing, inter alia, the

resolution of both domestic and international child custody disputes and is codified as O.C.G.A.


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 7 of 11
              Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 8 of 11



§19-9-40 et seq. Georgia law addresses the appearance of the parties and the children in such

cases and authorizes this Court to order the appearance of the children and custodian or

custodians together. This Court therefore has the authority to issue a show cause order, ordering

the appearance of Defendant and child in that the provisions of O.C.G.A. §19-9-40 et seq. can be

met.

           36.      Father further requests that along with the Show Cause Order, this Court issue an

Order prohibiting the removal of the child from the jurisdiction of this Court during the

pendency of the proceedings in this Court, an Order taking into safe-keeping all of the child’s

travel documents and thereafter, and an Order setting an expedited hearing on the Verified

Complaint for Return of the Child to Singapore. 3

           37.        Pursuant to Article 11 of the Hague Convention, judicial authorities are to act

expeditiously in Hague Convention matters. The Hague Convention provides for a six week

time frame to reach a resolution of all judicial matters. See Chafin v Chafin, 133 S. Ct. 1017

(2013).

                                                   UCCJEA DECLARATION

           38.        The details regarding the minor child that are required to be provided under the

UCCJEA are as follows:

           -Since March 3, 2020, the child has been physically located with Mother. Mother took

           the child from the parties home in Singapore to the United States without the knowledge

           or consent of Father and now refuses to return the child to his country of habitual




Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 8 of 11
                Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 9 of 11



           residence.

           -Father does not have information of any custody proceeding concerning the child

           pending in any other court of this or any other State, other than the information provided

           in this Petition.

           -Father does not know of any person or institution not a party to the proceedings that has

           physical custody of the child or claims to have rights of parental responsibility or legal

           custody or physical custody of, or visitation or parenting time with the child.

                                                     NOTICE OF HEARING

           39.        Pursuant to ICARA § 11603©, Mother will be given notice of any hearings in

accordance with § 36-6-211 of the UCCJEA. 4

           40.           Father has incurred substantial expenses as a result of the Mother’s wrongful

retention of the minor child.

           41.       Father respectfully requests that this Court award all legal costs and fees incurred

to date as required by ICARA §11607, reserving jurisdiction over further expenses.

                                                      RELIEF REQUESTED

           WHEREFORE, Father, Khalief Rahmon Stamps, respectfully requests the following

relief:

           a)         That this Court issue and Order directing the prompt return of the child to his


           3
           Such a Petition may also be treated as an application for a Writ of Habeus Corpus itself. Zajaczkowski v.
Zajaczkowska,932 F. Supp. 128, 132 (D.Md. 1996) (“[T]he Court will treat the [Convention] petition as an
application for a writ of habeus corpus...pursuant to 28 U.S.C.A § 2243").
         4
           The Convention itself does not specify any specific notice requirements. ICARA provides that notice be
given in accordance with the applicable law governing notice in interstate child custody proceedings. ICARA §
11603(c).
Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 9 of 11
             Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 10 of 11



                      habitual residence of Singapore in accordance with Father’s parental

                      responsibility rights, residence rights, and rights of custody under the laws of the

                      Singapore and Article 5 of the Convention respectively;

           b)         That this Court issue a Show Cause Order prohibiting the removal of the child

                      from the jurisdiction of this Court and the taking into safe-keeping of the child’s

                      passports and travel documents;

           c)         That this Court issue a Show Cause Order forthwith commanding the Mother to

                      appear with the child in this Court to show cause why the child has been kept

                      from her Father and why the child should not be returned to the Singapore

                      forthwith;

           d)         That this Court schedule the Show Cause and Scheduling hearing as soon as

                      possible and the final trial of the matter soon thereafter, in keeping with the

                      Supreme Court of the United States’ instructions on complying with the time

                      considerations of the Hague Convention;

           e)         That if Mother fails to appear pursuant to this court’s Show Cause Order, that this

                      Court issue an Order directing that the name of the child be entered into the

                      national police computer system (N.C.I.C.) missing persons section and that an

                      arrest warrant be issued for the Defendant;

           f)         That this Court will issue an Order staying custody proceeding of the minor child

                      of the parties that is currently pending as Civil Action File No. 20FM2406 of the

                      Superior Court of DeKalb County until this Verified Complaint is adjudicated;


Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 10 of 11
             Case 1:20-cv-01188-TCB Document 1 Filed 03/16/20 Page 11 of 11



           g)         That this Court issue an Order directing Mother to pay Father’s reasonable legal

                      costs, fees and expenses; and

           e)         That this Court grant any such further relief as justice and Father’s cause may
                      require.


           RESPECTFULLY SUBMITTED this 16th day of March, 2020.


                                                                             THE MANELY FIRM, P.C.


                                                                             /s/:Michael E. Manely
                                                                             MICHAEL E. MANELY
                                                                             GA Bar No. 468580
                                                                             DINA KHISMATULINA
                                                                             GA Bar No. 827929


148 S. Clayton Street, Ste B
Lawrenceville, GA 30060
Phone (770) 421-0808
Fax (770) 421-0288
tmf@allfamilylaw.com




Stamps vs. Stamps
United States District Court, Northern District of Georgia
Verified Compliant




                                                             Page 11 of 11
